DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to because the block pertaining elements (16, 18, 22, 26, 28, 30, 38, 40, 42, and 44) shown in Figure 1 need to have descriptive labels in conformance with 37 CFR 1.84(n), 1.84(o), and/or 1.84(p).  For example, a descriptive label of “Sampling Circuit” should be inserted into Figure 1 to properly describe element (18).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-19 are objected to because of the following informalities:  
Claim 1, line 4, “signal;” should be “signal; and”.
Line 2 of claims 5, 12, and 14, the word “comprises” should be “further comprises”.
Claim 7, line 2, “a single chip” should be “a single chip.” to end the claim with a period. 
Claim 18, line 4, “filter structure,” should be “filter structure; and”.
Claims 2-4, 6, 8-11, 13, and 15-17 depend either directly or indirectly from claim 1, therefore they are also objected.
Claim 19 depends from claim 18, therefore it is also objected.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “the dependency” in 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 4 is suggested to depend from claim 3 instead of claim 1.
Claims 5 and 6 both depend from claim 4, therefore they are also rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 7, 11, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer et al. (US 2020/0295850 A1), hereinafter “Schaefer” in view of the Applicant’s admitted art of the instant application and Shahramian et al. (US 10,187,234 B1), hereinafter “Shahramian”.
Regarding claim 1, Schaefer illustrates a parallel filter structure (a digital correction filter (6) within a LF correction circuit (1) shown in both Figures 1 and 2) for processing a signal, comprising: a signal input (input terminal 2) configured to receive a time and value discrete input signal (the input terminal 2 is an output from an analog to digital converter (ADC 17) shown in Figure 6 and discussed in paragraph [0056], inherently, an output of an ADC includes a time and value discrete signal); a (FFE) feed forward equalizer circuit (FIR filter); and a (DFE) decision feedback equalizer circuit (one of the IIR filters) connected with the signal input for receiving the time and value discrete input signal, clearly, as shown in Figure 2, wherein the FIR and the IIR filters together form a parallel circuit (connected in parallel with each other).
However, Schaefer fails to show or suggest that the FIR filter is the same filter as the FFE circuit and the IIR filter is the same as the DFE circuit.
It appears the Applicant admitted that a FFE circuit is a FIR filter. For example, as stated on page 2, lines 22-25 of the instant application, “[I]n general, the FFE circuit is, in one embodiment, a finite impulse response (FIR) filter that is used to compensate pre- and post-oscillations of a channel impulse response, thereby reducing the influence of an inter-symbol interference (ISI) on the symbol decision, thereby reducing the risk of false decision.” It further stated on page 8, lines 28-30 of the instant application “[T]he FFE circuit 26 shown in FIGURE 3 is a finite impulse response (FIR) filter that is used to compensate pre- and post-oscillations of a channel impulse response.”
Shahramian relates to a 1/k rate decision feedback equalizer and a decision feedback equalizer method. Shahramian further teaches in column 1, lines 27-29 under the background art that “[O]ne type of DFEs is an infinite impulse response (IIR) DFE which allows for multiple ISI terms to be removed.” 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Schaefer’s digital correction filter to implement the FIR filter with a FFE circuit as taught by the Applicant’s admitted art in order to compensate pre- and post-oscillations of a channel impulse response, thereby reducing the influence of an inter-symbol interference (ISI) on the symbol decision, thereby reducing the risk of false decision, and to replace the IIR filters with DFE circuits as taught by Shahramian in order to allow for multiple ISI terms to be removed to improve the ISI on the symbol decision on a received channel.
Regarding claim 18, claim 18 is a method claim and recited claim features similar to the claimed limitations recited in the apparatus claim 1 for the similar reasons described in claim 1 above.
Regarding claim 2, as shown in Figure 2 of Schaefer’s digital correction filter (6), wherein the feed forward equalizer circuit (FIR filter) and the decision feedback equalizer circuit (one of the IIR filters) are communicatively connected with each other.
Regarding claim 7, as shown in Figure 1 or Figure 2, Schaefer illustrates that the digital correction filter (6) is implemented on a single integrated circuit. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art that the digital correction filter (6) is implemented on a single integrated circuit, such as a single chip, to integrate the FIR and IIR filters into a small single chip to save costs for storage and/or delivery of the chip.
Regarding claims 11 and 12, as shown in Schaefer’s Figure 2, wherein an output signal of the FIR filter is fed to an interface of the adder (13) for a trigger circuit (the adder 13, the up-sampling unit 12, and/or the interpolator filter 11 may consider as the trigger circuit) that is connected with the FIR filter to provide separate circuits other than the digital correction filter (6) for data communications with the FIR filter.
Claims 3-6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer in view of the instant application and Shahramian, and further in view of Zhong et al. (US 9,246,452 B2), hereinafter “Zhong”.
Regarding claims 3-6 and 19 as applied to claims 1 and 18, respectively, Schaefer and Shahramian both fail to show or teach all the claimed limitations recited in the claims.
Zhong illustrates a receiver circuit (104) in Figure 3 comprising at least a feedforward equalizer (FFE 126 in Figure 6 within the LE circuit 110), a DFE (118), and an adaptation control circuit (124). 
Regarding claims 3 and 19, as shown in Figure 3, at least one feed forward equalizer parameter (filter coefficient) of the feed forward equalizer circuit (126 of the LE circuit 110) is set depending on at least one decision feedback equalizer parameter (filter coefficient) of the decision feedback equalizer circuit (the output of the DFE 118 is feedback to the adder 112, the slicer 116 which generates an error signal to the adaptation control circuit 124 which controls the filter coefficient of the FFE 216 of the LE circuit 110).
Regarding claim 4, wherein the dependency is determined based on a minimum of a cost function, such as the filter coefficients controlled or updated by the adaptation control circuit 124.
Regarding claim 5, as shown in Figure 3, Zhong further shows the parallel filter structure of the receiver comprises a processing circuit (the adaptation control circuit 124) that is configured to minimize the cost function of the filter coefficients controlled or updated by the adaptation control circuit 124.
Regarding claim 6, as shown in Figure 3, the cost function comprises the error squared (errors generated by the slicer circuit 116) between an output signal of the feed forward equalizer circuit (LE 110) and an output signal of the decision feedback equalizer circuit (DFE 118).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art as taught by Zhong in order to modify Schaefer’s digital correction filter to include a processing circuit, such as Zhong’s adaptation control circuit 124, to control or update the coefficient parameters of the FIR and the IIR filters based on error signals generated by a slicer circuit of a DFE in order to correct the inter-symbol interference of receive symbols received by a receiver via transmission media of a transmitter.
Claims 8-10 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer in view of the instant application and Shahramian, and further in view of Kataria (US 2008/0061883 A1), hereinafter “Kataria”.
Regarding claim 8 as applied to claim 7, although Schaefer shows the FIR and IIR of the digital correction filter (6) are implemented in an integrated circuit or chip, but fails to show or teach the digital correction filter (6) is implemented in an application specific integrated circuit (ASIC).
Kataria discloses a digital oscilloscope (100) in Figure 1 including multiple circuitries, including processors (processor 155 and math processor 160), and a memory (165).
Kataria further teaches that the math processor (160) may include an ASIC (application specific integrated circuit) and perform operations including the operation of digital filtering (e.g., IIR and FIR). See paragraph [0032]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art as taught by Kataria to integrate Schaefer’s digital correction filter (6) within an application specific integrated circuit (ASIC) to integrate the FIR and IIR filters into a small integrate circuit to save cost for storage and/or delivery of the integrate circuit.
Regarding claims 9 and 10 as applied to claim 7, although Schaefer does not teach that the feed forward equalizer circuit (FIR filter) is implemented in a real time section of the chip and the decision feedback equalizer circuit (IIR filter) is implemented in a non-real time section of the chip, the examiner is taking the Official Notice that it is not new in the art to a person having ordinary skilled in the art to design a chip to perform the operations of two filters or equalizers to determine which filter or equalizer has the priority to operate in real time operation and which filter or equalizer has less priority to operate in non-real time operation.   
Regarding claim 15 as applied to claim 1, although Schaefer shows the FIR and IIR of the digital correction filter (6) are implemented in an integrated circuit or chip, but fails to show or teach the digital correction filter (6) is implemented in an oscilloscope.
Kataria discloses a digital oscilloscope (100) in Figure 1 and teaches that the math processor (160) may include the operation of digital filtering (e.g., IIR and FIR). See paragraph [0032]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art as taught by Kataria to implement Schaefer’s digital correction filter (6) within an oscilloscope to perform further operations of other circuitries, such as the math processor (160) configured to perform operations including the operation of digital filtering (e.g., IIR and FIR).
Regarding claim 16 as applied to claim 15, when Schaefer’s digital correction filter (6) of the low frequency correction circuit (1) is being implemented into Kataria’s oscilloscope, it would have been obvious to a skill person in the art as taught by Kataria that the oscilloscope comprises the low frequency correction circuit (1) including a trigger circuit (may include the adder 13, the upsaming unit 12, and/or the interpolator filter 11) that is connected with the feed forward equalizer circuit (FIR filter) that is connected with an interface (input of the adder 13) associated with the feed forward equalizer circuit that is separately formed with respect to the trigger circuit in order to perform triggering operation of the oscilloscope.
Regarding claim 17 as applied to claim 15, Kataria further teaches that the memory 165 may store the data for eye diagram (paragraph [0034]). In other word, when Schaefer’s digital correction filter (6) of the low frequency correction circuit (1) is implemented into Kataria’s oscilloscope, it would have been obvious to a skill person in the art as taught by Kataria that the oscilloscope comprises an eye diagram circuit that is connected with an interface associated with the decision feedback equalizer circuit (IIR filter) that is separately formed with respect to the eye diagram circuit in order to perform eye diagram of the IIR filter.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer in view of the instant application and Shahramian, and further in view of Hojabri et al. (US 2019/0383873 A1), hereinafter “Hojabri”.
Regarding claims 13 and 14 as applied to claim 1, Schaefer and Shahramian both fail to show or teach that the digital correction circuit (6) of the low frequency correction circuit (1) comprises an eye diagram circuit that is connected to an output signal of the IIR filter fed to an interface for the eye diagram circuit.
Hojabri illustrates a receiver circuit in Figure 3 including a feed forward equalizer (equalizer 332, paragraph [0044]), a decision feedback equalizer (DFE 334), and an eye diagram (336) coupled to the output of the DFE.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art as taught by Hojabri to include an eye diagram circuit in Schaefer’s digital correction filter of the low frequency correction circuit connected to an output signal of the IIR filter to an interface for the eye diagram circuit in order to display the correction of eye diagram performed by the digital correction circuit.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jelonnek relates to FIR filter as a feed forward equalizer and an IIR filter as a decision feedback equalizer.
Popescu et al. relates to a receiver circuit comprising a feed forward equalizer and a decision feedback equalizer connected in parallel with each other.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Young T. Tse whose telephone number is (571)272-3051. The examiner can normally be reached Mon-Fri 10:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Young T. Tse/Primary Examiner, Art Unit 2632